Exhibit 10.1

AMENDMENT TO THE SHAREHOLDERS AGREEMENT

This AMENDMENT, (this “Amendment”), is made and entered into as of March 4, 2019
by Vantage Drilling International, an exempted company incorporated with limited
liability in the Cayman Islands (“the Company”), to the Shareholders Agreement,
dated as of February 10, 2016, by and between the Company and the Shareholders
(as amended, modified or supplemented from time to time, the “Agreement”).
Capitalized terms used herein but not otherwise defined herein will have the
meanings set forth in the Agreement.

WHEREAS, the Company and the Shareholders desire to amend the Agreement upon the
terms and conditions hereinafter set forth.

WHEREAS, such an amendment of the Agreement requires approval of the
Shareholders holding at least a majority of the then Outstanding Shares held by
the Shareholders.

WHEREAS, Anchorage Capital Group, L.L.C., York Capital Management Global
Advisors, LLC, and Renegade Swish, LLC hold the majority of the Outstanding
Shares held by the Shareholders as of the date hereof.

WHEREAS, Anchorage Capital Group, L.L.C., York Capital Management Global
Advisors, LLC, and Renegade Swish, LLC desire to vote in favor of the adoption
of the Amendment.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Shareholders
agree as follows:

1. Number of Directors. Effective as of the date hereof, Section 2.1(b) of the
Agreement is hereby amended and restated in its entirety to read as follows:

“The board of directors of the Company (the “Board”) shall consist of up to nine
(9) Directors, as shall be fixed from time to time by the Directors.”

2. Modification; Full Force and Effect. Except as expressly modified and
superseded by this Amendment, the terms and provisions of the Agreement are and
shall continue to be in full force and effect.

3. Other Miscellaneous Terms. The provisions of Article V (Miscellaneous) of the
Agreement shall apply mutatis mutandis to this Amendment.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has executed this Agreement as of the date set
forth above.

 

THE COMPANY: VANTAGE DRILLING INTERNATIONAL By:  

/s/ Douglas E. Stewart

Name: Douglas E. Stewart Title: Vice President, General Counsel and Corporate
Secretary By:  

/s/ Thomas J. Cimino

Name: Thomas J. Cimino Title: Chief Financial Officer SHAREHOLDERS: By:  

/s/ Douglas E. Stewart

Name: Douglas E. Stewart Title: Attorney-in-fact for Anchorage Capital Group,
L.L.C. (on behalf of its participating funds and account), York Capital
Management Global Advisors, LLC (on behalf of its participating funds and
account), and Renegade Swish, LLC (on behalf of its participating funds and
account)